181 F.2d 598
Don DOROTHY and Pacific Northern Airlines, Inc., a corporation, Appellants,v.C. A. McCANDLESS, Appellee.
No. 12230.
United States Court of Appeals Ninth Circuit.
May 1, 1950.

Appeal from the District Court for the Territory of Alaska, Third Division; Anthony J. Diamond, Judge.
John E. Manders and Edward V. Davis, Anchorage, Alaska, for appellants.
W. N. Cuddy, Wendell P. Kay, Anchorage, Alaska, for appellee.
Before MATHEWS, STEPHENS and ORR, Circuit Judges.
PER CURIAM.


1
The judgment of the District Court is affirmed.